Exhibit 10.11

DESCRIPTION OF ARRANGEMENT FOR DIRECTORS FEES

The following sets forth the amount of fees payable to non-employee directors of
S1 Corporation effective as of June 5, 2010 for their services as directors.

         
EVENT
  FEE
 
   
Annual Retainer (Board Chairman)
  $ 100,000  
Annual Retainer (excluding Board Chairman)
  $ 35,000  
Board Meeting Attended
  $ 2,000  
Annual Committee Chair Retainer
       
Audit Committee
  $ 20,000  
Compensation Committee
  $ 15,000  
Corporate Governance and Nominating Committee
  $ 15,000  
Strategic Planning Committee
  $ 15,000  
Yodlee Board Representative
  $ 15,000  
Committee Meeting Attended
  $ 2,000  
Yodlee Board / Committee Meeting Attended
  $ 2,000  
Annual Stock Option Grant
  10,000 shares (quarterly vesting)
Annual Restricted Stock Grant
  6,000 shares (quarterly vesting)

 

5